11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
John Douglas Simmons
            Appellant
Vs.                  No. 11-03-00367-CV – Appeal from Midland County
Alan Thompson, Southwest Cattle Growers 
Association, Mitchell Stanley, Greg Stanley,
Joe Watters, and Midland County, Texas               

             Appellees


            John Douglas Simmons failed to file an affidavit of inability to pay when he filed his notice 
of appeal.  Simmons also failed to pay the required filing fee.  
            On December 3, 2003, the clerk of this court notified Simmons that, unless the required filing
fee was paid by December 18, 2003, the appeal would be dismissed.  There has been no response
to the clerk’s December 3 letter.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
January 8, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and Wright, J.
McCall, J., not participating.